
	

114 HRES 700 IH: Commemorating the 50th anniversary of Cascade Head Preserve, an Oregon natural icon.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 700
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2016
			Mr. Schrader submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Commemorating the 50th anniversary of Cascade Head Preserve, an Oregon natural icon.
	
	
 Whereas the 270-acre Cascade Head Preserve is located north of Lincoln City, Oregon, and came to be protected from development in 1966;
 Whereas, nestled within lands managed by the United States Forest Service, is home to many species of wildlife, plants, and grassland communities that were once abundant along the Oregon Coast;
 Whereas the local community and volunteers helped protect the Cascade Head Preserve 50 years ago and have remained actively engaged in its stewardship along with The Nature Conservancy;
 Whereas Cascade Head Preserve and the adjacent segment of the Siuslaw National Forest have been recognized as a National Scenic Research Area and a United Nations Biosphere Reserve for its ecological significance;
 Whereas an estimated 15,000 or more people visit the Cascade Head Preserve annually and use it as nature’s laboratory to learn about grassland restoration and threatened species, such as the Oregon silverspot butterfly, or to enjoy recreational activities along the Pacific Ocean and its coastal estuaries;
 Whereas Cascade Head Preserve is known for harboring rare and endemic plants, including 99 percent of the world’s known Cascade Head catchfly population;
 Whereas Cascade Head Preserve has hosted teams of world-known ecologists and experts from universities, zoological institutions, and Federal and State agencies who have employed cutting-edge science to catch, rear in captivity, and reintroduce the threatened Oregon silverspot butterfly;
 Whereas tourism and recreation in Cascade Head Preserve have helped stimulate the local economy by supporting several seasonal and full-time jobs and driving economic activity along the Oregon Coast; and
 Whereas Cascade Head Preserve also serves as nature’s classroom to youth from across the United States who learn about the importance of adjacent habitats, including restoring tidal wetlands that provide vital salmon habitat and the recent protection of 122 square miles of marine reserves along the Oregon coast, which support community fisheries and local livelihoods: Now, therefore, be it
	
 That the House of Representatives— (1)commemorates the 50th anniversary of the Cascade Head Preserve; and
 (2)applauds the outstanding commitment of the Preserve’s stewards, naturalists, volunteers, and community leaders for protecting the ecological significance of the Preserve and supporting the local economy through tourism, recreation, and local livelihoods.
			
